 


109 HR 1657 IH: Due Process and Economic Competitiveness Restoration Act 
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1657 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To ensure financial regulations do not harm economic competitiveness, nor deprive Americans of due process of law, by repealing provisions of Federal law that hold corporate chief executive officers criminally liable for the content and quality of their companies’ financial report, even when the chief executive officers had no intention to engage in criminal behavior, and had taken all reasonable steps to assure the accuracy of the statement. 
 
 
1.Short titleThis Act may be cited as the Due Process and Economic Competitiveness Restoration Act . 
2.RepealSection 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is repealed.  
 
